                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CHRISTOPHER CALVIN                               §

VS.                                              §      CIVIL ACTION NO.        9:18-CV-208

MATTHEW MCBEE                                    §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Christopher Calvin, a prisoner previously confined at the Larry Gist State Jail,

proceeding pro se and in forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983

against Matthew McBee.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(e) as

frivolous and for failure to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 20) is ADOPTED. A
final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendation.
           So ORDERED and SIGNED August 4, 2019.




                                               ____________________________
                                                Ron Clark, Senior District Judge




                                         2
